ITEMID: 001-4507
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: OULD BARAR v. SWEDEN
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall
TEXT: The applicant, born in 1974, is a citizen of Mauritania. Before the Court he is represented by Mr Peter Bergquist, a lawyer practising in Tyresö, Sweden.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant arrived in Sweden on 28 or 29 July 1997, holding a tourist visa valid until 26 August 1997.
On 6 October 1997 he applied for asylum with the National Immigration Board (Statens invandrarverk), claiming that he had left his country to escape slavery. The Immigration Board held a hearing with the applicant and his lawyer in November 1997.
In written submissions and at the hearing, the applicant supplied the following information. His father, who is a slave belonging to a certain clan, and his mother, who is not a slave, are divorced. He grew up with his mother in the capital Nouakchott, went to school and later sold clothes in his own shop. His father has a privileged position with his master in the city of Kiffa and has achieved that his children, though being slaves, do not have to work as such. The applicant has to visit his father’s master - who also owns the applicant - once a year. On these occasions, the applicant has to perform some minor tasks, inter alia serving tea and going to fetch people. He has never been personally threatened by the authorities, the clan or his owner and has not been politically active against the system of slavery, as there are too many Government spies and he would be at great risk if he engaged in such activities. He obtained his passport by bribing a police officer. After his arrival in Sweden, he tore up the passport and other travel documents, as he was afraid of having to return to Mauritania. The visa to Sweden was obtained through the assistance of his uncle who is the SecretaryGeneral for the Association of National Olympic Committees of Africa. He did not apply for asylum immediately, believing that it did not matter when he applied.
The applicant further stated that, if expelled to Mauritania, he would be returned to his father’s master who might be angry with him as he has run away and who may punish him according to the master’s own laws. The Mauritanian authorities would not be able to – or would not want to – afford him protection. He also fears reprisals from his clan and the State, which supports the system of slavery in the country. Thus, he would be exposed to the risk of being tortured or killed upon return.
By a decision of 28 January 1998 the Immigration Board rejected the applicant’s request and ordered his deportation. The Board did not contest that slavery still existed in parts of Mauritania. However, it called into question the applicant’s credibility, noting that he had disposed of his passport after his arrival in Sweden and that he had waited a long time before applying for asylum. It also took into account that he had never before expressed his opinions on slavery and that he had never been threatened. Furthermore, the Board found that it had not been shown that the applicant risked being punished for not visiting his father’s master. Finally, the Board considered that the general conditions prevailing in Mauritania did not constitute a reason for granting the applicant a residence permit on humanitarian grounds.
The applicant’s appeal was rejected by the Aliens Appeals Board (Utlänningsnämnden) on 5 June 1998. The Appeals Board shared the opinion of the Immigration Board and stated, in particular, that the applicant himself had not been held in slavery prior to his leaving Mauritania but had been able to study for twelve years and later had supported himself by selling clothes in his own shop.
After the Commission had indicated to the respondent Government that it was desirable that the applicant would not be deported to Mauritania until the Commission had had an opportunity to examine the present application, the National Immigration Board, by decision of 24 July 1998, stayed the execution of the deportation order against the applicant.
